Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Since the generic claim 1 and 17 are allowed. Withdrawn claims 8-11 drawn to different species are hereby rejoined and allowed together with other claims 1-7 and 12-17. The previous restriction requirement is hereby withdrawn.
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an apparatus for determining a power value of a target in the form of an AC circuit having an AC power source), the apparatus comprising: a DC circuit comprising a controllable DC power source; electric measuring means for measuring at least one electric parameter of the DC circuit; at least one heat sink thermally coupled between the DC circuit and the target AC circuit; thermo-sensory means for measuring at least one thermal parameter related to power dissipation of the DC circuit and of the target AC circuit; and a balancing unit having: an input operatively connected to the electric measuring means; at least one input operatively connected to the thermo-sensory means; and an output coupled to the controllable DC power source, wherein the balancing unit is configured to: control the controllable DC power source based on the at least one thermal parameter measured by the thermo-sensory means to reduce a difference in power dissipation between the DC circuit and the target AC circuit; and when thermal equilibrium is reached, determine the power value of the target AC circuit by retrieving at least one real-time measurement of the at least one electric parameter of the DC circuit from the electric measuring means, calculating a DC power value of the DC circuit based on the retrieved at least one real-time measurement of the at 
The prior art does not disclose a method of determining a power value of a target in the form of an AC circuit having an AC power source, the method involving: operating a controllable DC power source to provide DC power to a DC; measuring at least one thermal parameter related to power dissipation of the DC circuit and of the target AC circuit, at least one heat sink being thermally coupled between the DC circuit and the target AC circuit; controlling the DC power source based on the measured at least one thermal parameter to reduce a difference in power dissipation between the DC circuit and the target AC circuit; and when thermal equilibrium is reached, determining the power value of the target AC circuit by: retrieving at least one real-time measurement of at least one electric parameter of the DC circuit; 6U.S. Patent Application No. 16/608,125Docket No.: 237339-456685 calculating a DC power value of the DC circuit based on the retrieved at least one real- time measurement of the at least one electric parameter; and calculating the power value of the target AC circuit using the calculated DC power value as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee (Pat# 5,657,257) discloses Power-supply Controller Of Computer.
Yamamura et al (Pat# 4,223,264) disclose radio wave power measuring apparatus.
Fletcher  et al *Pat# 3,813,937) disclose heat flow calorimeter.
Pence (pat# 5,188,286) discloses thermoelectric piezoelectric temperature control. 
Park et al (Pat# 9,158,358) disclose SYSTEM AND METHOD FOR INTELLIGENT MULTIMEDIA-BASED THERMAL POWER MANAGEMENT IN A PORTABLE COMPUTING DEVICE.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867